United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Urbandale, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-601
Issued: November 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2010 appellant filed a timely appeal from a September 29, 2009 merit
decision of the Office of Workers’ Compensation Programs denying his claim for an increased
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than 19 percent permanent impairment of the
right arm or 20 percent impairment of the left arm, for which he received schedule awards.
FACTUAL HISTORY
On October 30, 2004 appellant, then a 50-year-old letter carrier, filed an occupational
disease claim alleging that he sustained carpal tunnel syndrome due to factors of his federal
employment. The Office accepted his claim for bilateral carpal tunnel syndrome. Appellant
underwent a right carpal tunnel release on March 7, 2003 and a left carpal tunnel release on
January 17, 2005. By decision dated December 13, 2005, the Office granted him schedule

awards for a 19 percent permanent impairment of the right upper extremity and a 20 percent
permanent impairment of the left upper extremity. The period of the awards ran for 121.68
weeks from October 4, 2005 to February 2, 2008.
On March 24, 2008 appellant filed a claim for an increased schedule award. By letter
dated April 7, 2008, the Office requested that he submit medical evidence from his physician
supporting that he sustained increased permanent impairment.
By decision dated June 19, 2008, the Office denied appellant’s claim for an increased
schedule award. It noted that he had not submitted any supporting medical evidence.
On September 2, 2008 Dr. Teri S. Formanek, a Board-certified orthopedic surgeon,
performed a repeat left carpal tunnel release and, on October 15, 2008, she performed a repeat
right carpal tunnel release. In an April 16, 2009 report, she noted that appellant had active motor
function, but altered sensation in the median nerve bilaterally. Dr. Formanek released him to
return to work with restrictions and asserted that she did not believe that his condition would
substantially improve.
On April 17, 2009 appellant filed a claim for an increased schedule award. The Office
requested that he submit a detailed medical report from his attending physician supporting the
extent of permanent impairment in accordance with the American Medical Association, Guides
to the Evaluation of Permanent Impairment (6th ed. 2008) (A.M.A., Guides).
On August 26, 2009 the Office referred appellant to Dr. Charles F. Denhart, a Boardcertified physiatrist, for a second opinion examination on the extent of any permanent
impairment of the upper extremities. Dr. Denhart evaluated appellant on September 18, 2009.
He diagnosed status post bilateral carpal tunnel syndrome with a history of two bilateral carpal
tunnel releases. On physical examination, Dr. Denhart provided grip and pinch strength
measurements and noted that appellant complained of dyesthesia in the hand in a glove
distribution from the wrist and a lack of feeling in the thumb side of his hand on two-point
discrimination. He found no Tinel’s sign with gentle tapping. Dr. Denhart provided range of
motion findings for the bilateral wrists and stated:
“With respect to percent partial impairment, I have elected to use the wrist range
of motion measurements as the basis for his impairment rather than Table 15-23
which concerns entrapment compression neuropathies. I think that this best
reflects his functional impairment. In addition, this provides a somewhat higher
impairment rating and I am giving [appellant] the benefit of the doubt.”
Applying Table 15-32 of the sixth edition of the A.M.A., Guides, Dr. Denhart found that
appellant had a 14 percent permanent impairment of the right upper extremity and an 18 percent
permanent impairment of the left upper extremity. He used grade modifiers for functional
impairment to increase the degree of impairment to 15 percent for the right upper extremity and
19 percent for the left upper extremity. Dr. Denhart concluded that appellant reached maximum
medical improvement on September 18, 2009 on the right and August 29, 2009 on the left.
On September 25, 2009 the Office medical adviser reviewed Dr. Denhart’s impairment
rating for bilateral carpal tunnel using range-of-motion measurements of the wrist. He noted that
2

the sixth edition of the A.M.A., Guides provided that range of motion was used “primarily as a
physical examination adjustment factor and only to determine impairment … in the rare case
when it is not possible to otherwise define impairment.” The Office medical adviser found that
impairment due to residuals of carpal tunnel syndrome did not constitute a rare case.
Dr. Denhart concluded that as appellant previously received a 19 percent impairment for the
right upper extremity due to carpal tunnel syndrome and a 20 percent impairment of the left
upper extremity due to carpal tunnel syndrome, he had no additional impairment based on
Dr. Denhart’s opinion.
By decision dated September 29, 2009, the Office determined that appellant was not
entitled to a schedule award. The medical evidence did not establish any additional impairment
of either the right or left upper extremity.
On appeal, appellant contends that he has pain and limitations due to his bilateral carpal
tunnel.
LEGAL PRECEDENT
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).1 Under the sixth edition of the A.M.A., Guides, for upper extremity
impairments the evaluator identifies the impairment class for the diagnosed condition (CDX),
which is then adjusted by grade modifiers based on functional history (GMFH), physical
examination (GMPE) and clinical studies (GMCS).2 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).3
For evaluating impairment related to dysfunction of the median nerves, the sixth edition
of the A.M.A., Guides contains Appendix 15-B (Electrodiagnostic Evaluation of Entrapment
Syndromes). It provides that the criteria for carpal tunnel syndrome include distal motor latency
longer than 4.5 milliseconds for an 8-centimeter study; distal peak sensory latency of longer than
4.0 centimeters for a 14-centimeter distance; and distal peak compound nerve latency of longer
than 2.4 milliseconds for a transcarpal or midpalmar study of 8 centimeters. If different
distances were used in testing, correction to the above-stated distances could be accomplished by
assuming each one centimeter of distance required 0.2 milliseconds.4
If carpal tunnel syndrome is found under the standards of Appendix 15-B, impairment is
evaluated under the scheme found in Table 15-23 (Entrapment/Compression Neuropathy
Impairment) and accompanying relevant text.5 In Table 15-23, grade modifiers are described for
1

A.M.A., Guides 385, section 1.3, “The International Classification of Functioning, Disability and Health (ICF):
A Contemporary Model of Disablement.”
2

Id. at 385-419.

3

Id. at 411.

4

Id. at 487, Appendix 15-B.

5

Id. at 449, Table 15-23.

3

test findings, history and physical findings. A survey completed by a given claimant, known by
the name QuickDASH, is used to further modify the grade and to choose the appropriate
numerical impairment rating.6 If carpal tunnel syndrome is not found under the standards of
Appendix 15-B, impairment due to median nerve dysfunction is evaluated under the scheme
found in Table 15-21 (Peripheral Nerve Impairment: Upper Extremity Impairments).7 Under
Table 15-21, observed conditions are placed into classes (ranging from Class 0 to Class 4) based
on diagnosis and the severity of the condition. After the class is identified, the precise degree of
the impairment can be modified by various factors, including functional history, physical
examination and clinical studies.8
Proceedings under the Act are not adversarial in nature, nor are the Office a disinterested
arbiter. While the claimant has the responsibility to establish entitlement to compensation, the
Office shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.10 Accordingly, once the Office undertakes to develop the medical evidence
further, it has the responsibility to do so in the proper manner.11
9

ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome. On
December 13, 2005 it granted him a schedule award for a 19 percent permanent impairment of
the right upper extremity and a 20 percent permanent impairment of the left upper extremity.
Appellant underwent a repeat left carpal tunnel release in September 2008 and a repeat right
carpal tunnel release in October 2008. On April 16, 2009 Dr. Formanek, his attending physician,
opined that he had reached maximum medical improvement. Appellant subsequently filed a
claim for an increased schedule award. On April 30, 2009 the Office referred him to Dr. Denhart
for a second opinion examination on the extent of his permanent impairment.
In a September 18, 2009 impairment evaluation, Dr. Denhart diagnosed bilateral carpal
tunnel syndrome. He measured range of motion and found dysthesia of the wrists and loss of
feeling in the thumbs with no Tinel’s sign. Dr. Denhart determined that appellant’s impairment
rating due to carpal tunnel syndrome should be based on loss of range of motion. He applied
Table 15-32 on page 473 of the A.M.A., Guides relevant to determining impairment due to loss
of range of motion of the wrists and found that appellant had a 14 percent impairment of the right
upper extremity and an 18 percent permanent impairment of the left upper extremity.
Dr. Denhart adjusted the impairment upward using the grade modifier for functional history to
find a 19 percent left upper extremity impairment and a 15 percent right upper extremity
impairment. The sixth edition of the A.M.A., Guides, however, provides that range of motion is
6

Id. at 448.

7

Id. at 437-40, Table 15-21.

8

Id. at 406-09.

9

Paul C. Belkind, 56 ECAB 580 (2005); Vanessa Young, 55 ECAB 575 (2004).

10

B.S., 61 ECAB ___ (Docket No. 09-195, issued October 9, 2009); Richard E. Simpson, 55 ECAB 490 (2004).

11

Melvin James, 55 ECAB 406 (2004).

4

used primarily as a physical diagnosis adjustment factor and only to determine actual impairment
values when a grid permits its use as an option or when no other diagnosis-based section is
applicable.12 As discussed, Appendix 15-B on page 487 of the A.M.A., Guides contains criteria
for evaluating whether carpal tunnel syndrome is present using electrodiagnostic studies. If
carpal tunnel syndrome is found under Appendix 15-B, the impairment is evaluated under Table
15-23 on page 449, applicable to determining impairments due to compression neuropathies. If
carpal tunnel syndrome is not found under Appendix 15-B, the impairment is evaluated pursuant
to Table 15-21 on pages 436-444, applicable to determining peripheral nerve impairments of the
upper extremity. Neither Table 15-21 nor Table 15-23 indicate that range of motion may be used
as a stand alone rating and the A.M.A., Guides provides a diagnosis-based section for
determining impairments due to compression neuropathies and peripheral nerve impairments.
Thus, appellant’s impairment rating for carpal tunnel syndrome should not have been based on
range of motion. An Office medical adviser reviewed Dr. Denhart’s finding and noted that he
had incorrectly utilized the A.M.A., Guides. He concluded, however, that as Dr. Denhart found
no additional impairment, appellant was not entitled to a schedule award.
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility to see that justice is done.13 Once the Office undertakes to
develop the medical evidence further, it has the responsibility to do in a manner that will resolve
the relevant issues in the case.14 Neither the second opinion examiner Dr. Denhart nor the Office
medical adviser appropriately utilized the A.M.A., Guides to determine the extent of appellant’s
permanent impairment of the upper extremities. As the Office undertook development of the
medical evidence by referring appellant for a second opinion examination, it should secure a
report adequately addressing the relevant issue of the extent of his permanent impairment under
the sixth edition of the A.M.A., Guides. After such further development as it deems necessary,
the Office shall issue an appropriate decision regarding whether appellant is entitled to an
increased schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

Id. at 387; see also A.M.A., Guides at 461 (range of motion section is to be used as a stand alone rating when
other grids refer to range of motion section or when no other diagnosis based estimate sections are applicable).
13

L.D., 61 ECAB ___ (Docket No. 09-1503, issued April 15, 2010); Jimmy A. Hammons, 51 ECAB 219 (1999).

14

See Paul C. Belkind, supra note 9; Melvin James, supra note 11.

5

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2009 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: November 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

